Citation Nr: 0726642	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-09 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 RO decision.  

In July 2005, the veteran testified in a hearing in front of 
a Decision Review Officer at the RO.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.


FINDINGS OF FACT

The veteran's service-connected PTSD is manifested by 
depressed mood, anxiety, anger, fatigue, recurrent thoughts, 
nightmares, sleep impairment, social isolation, increased 
arousal, irritability, hypervigilance, low self-esteem, 
hopelessness, problems with concentration, suicidal ideation, 
and episodes of rage.  


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD have been 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
October 2004, prior to the initial decision on the claim in 
December 2004.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial to the claimant. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214 and the VA medical 
records.  In addition, the RO scheduled a hearing before a 
Decision Review Officer in July 2005 and in front of the 
Board in February 2007.  The veteran did not appear at the 
Board hearing, however, his representative filed an Informal 
Hearing Presentation.  The claimant has not made the RO or 
the Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  
Accordingly, the Board will proceed with appellate review.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).  

The veteran's service-connected PTSD is currently assigned a 
50 percent rating under 38 C.F.R. § 4.130, DC 9411.  The 
veteran asserts that he is entitled to a 70 percent 
evaluation for his service-connected PTSD.  

A 30 percent rating is prescribed when there is evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Although the extent of social impairment will be considered, 
an evaluation may not be assigned solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2006).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown,  
9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (1994) at 32.

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

In a July 2004 Compensation and Pension Psychological 
Evaluation for PTSD, the veteran reported that he was married 
twice and divorced twice.  The veteran had few friends and 
would isolate himself.  He was capable of activities of daily 
living and able to meet family responsibilities.  The veteran 
was unemployed because he was disabled following a stroke in 
1998.  The veteran reported problems with sleep, 
relationships and depression.  During the examination, the 
veteran's behavior was appropriate.  He was cooperative and 
oriented to time, place, person and situation.  The veteran 
did not have memory loss or impairment.  He was neatly 
groomed with adequate hygiene.  His speech was generally 
normal with regard to production, volume, content and 
clarity.  He had full range affect.  The veteran did not have 
hallucinations, delusions, suicidal or homicidal ideation.  
There was no impairment of thought process or communication.  
There was no obsessive or ritualistic behavior that 
interfered with the veteran's routine behavior and no panic 
attacks.  The veteran had occasional nightmares about his 
service experience and disturbed sleep.  The veteran had 
significant depressed symptoms.  The veteran was diagnosed 
with dysthymic disorder and assigned a GAF of 60.  

In an August 2004 VA Compensation and Pension Examination the 
veteran reported problems with sleep, relationships and 
depression.  During the examination, the veteran's behavior 
was appropriate.  He was cooperative and oriented to time, 
place, person and situation.  The veteran did not have memory 
loss or impairment.  He was neatly groomed with adequate 
hygiene.  His speech was generally normal with regard to 
production, volume, content and clarity.  He had full range 
of affect.  The veteran did not have hallucinations, 
delusions, suicidal ideation or homicidal ideation.  There 
was no impairment of thought process or communication.  The 
veteran was able to maintain personal hygiene and activities 
of daily life.  There was no obsessive or ritualistic 
behavior that interfered with the veteran's routine behavior.  
There were no panic attacks.  The veteran had occasional 
nightmares about his service experience and disturbed sleep.  
The veteran had significant depressed symptoms.  The veteran 
was diagnosed with dysthymic disorder with a GAF of 60.  

In a November 2004 Compensation and Pension Examination the 
veteran reported problems sleeping and experiencing 
nightmares.  The veteran complained of depression, isolation 
and anger.  During the examination, the veteran was 
cooperative, alert and oriented to time, place, person and 
situation.  He was neatly groomed with adequate hygiene.  His 
speech was generally normal regarding production, volume, 
content and clarity.  His affect varied little.  He exhibited 
some psychomotor retardation.  He did not have delusions, 
hallucinations, suicidal or homicidal ideation.  The veteran 
reported a history of suicidal thoughts.  The examiner found 
that the veteran has recurrent thoughts and anger when 
triggered.  He had distressing dreams approximately four 
times a week.  The veteran reported being detached from 
others in his life and exhibited a range of affect in the 
interview with a foreshortened sense of future.  The veteran 
had increased arousal, including irritability and 
hypervigilance.  The veteran reported depressed mood, sitting 
and crying for no reason, fatigue, anger, low self-esteem, 
hopelessness and problems with concentration.  The veteran's 
interpersonal relationships were detached and fraught with 
conflict.  The examiner assigned the veteran a GAF of 57.  

In a July 2005 hearing at the RO, the veteran reported that 
he saw a psychiatrist every two moths.  The veteran took four 
or five medications for his PTSD symptoms.  The veteran 
stated that is was difficult concentrating and he was easily 
distracted.  The veteran described his panic attack as waking 
up during the night sweating.  He stated that he was easily 
angered.  The veteran testified that he did not sleep well 
since the war.  The veteran stated that he had thoughts of 
suicide but did not report it to his doctors because he did 
not want to be hospitalized.  He stated that his PTSD had 
become more severe.  The veteran's former wife testified that 
the veteran had frequent anger outbursts and episodes of 
violence.  He would wake up at night talking and yelling.  He 
had poor relationships with his family and children.  The 
veteran would also talk about suicide.  She also testified 
that she had to remind the veteran to bathe and attend to his 
personal hygiene.  

In November 2004 the veteran reported that he has been very 
jittery and nervous for the past two weeks and the physician 
diagnosed the veteran with PTS and assigned a GAF of 41.  

Based on a review of the medical evidence of record, the 
Board finds that the veteran's PTSD is productive of 
symptomatology consistent with the criteria associated with a 
70 percent rating under DC 9411 and the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130 (2006).  The 
veteran had deficiencies in his family and social 
relationships.  Social isolation is clear. Moreover, the 
presence of suicidal ideation has been articulated.  There 
was some evidence of panic attacks at night.  There is also 
evidence of outbursts of rage.  The veteran's speech was 
normal, not illogical, obscure, or irrelevant. There were no 
obsessional rituals and the veteran could function 
independently.  The veteran could attend to his personal 
appearance, although he had to be reminded to by his wife.  
The veteran also had normal affect without memory impairment.   
On balance, the overall impairment tends to approximate the 
criteria for the 70 percent evaluation.  Consideration of an 
extraschedular rating, however, is not warranted in the 
absence of frequent hospitalizations or an unusual disability 
picture.


	ORDER

A 70 percent evaluation for PTSD is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


